Citation Nr: 1316883	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-20 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to an effective date earlier than April 1, 2009 for the addition of the Veteran's spouse as his dependent.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 31, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision and an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The November 2008 rating decision continued a 50 percent rating for the Veteran's PTSD, and the April 2009 decision added the Veteran's spouse as a dependent for disability compensation award purposes, effective April 1, 2009.  

The Board notes that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record.  Specifically, in his June 2009 VA Form 9, the Veteran contended that he had put in for early retirement at work due to his PTSD symptoms.  However, as of August 31, 2010, the Veteran has been in receipt of a combined 100 percent disability rating, and the claim for a TDIU since August 31, 2010 is moot.  Therefore, the Veteran's claim for a TDIU prior to August 31, 2010 remains before the Board.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran was awarded an increase in compensation benefits for service-connected PTSD at a 50 percent disability rating, effective December 15, 2005. 

2.  The Veteran was notified of the increase in his disability rating for PTSD with an effective date of December 15, 2005 in an October 2007 letter.  This letter further notified the Veteran that he was being paid as a single Veteran with no dependents, but that veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  The letter also informed the Veteran that in order to file a claim to add a dependent, he should fill out a VA Form 21-686c, Declaration of Status of Dependents.  The Veteran was notified that it was possible he would be paid for his dependent from the date of his claim if the form was received within one year of the date of the October 2007 letter, but that if the form was not received within one year of the October 2007 letter, he could only be paid from the date that the form was received.    

3.  There is no evidence that the Veteran provided VA with both the requisite documentation of his marriage and the status of his dependent until a VA Form 21-686c, Declaration of Status of Dependents, was received on March 23, 2009.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than April 1, 2009 for the payment of additional compensation based on the Veteran adding a dependent spouse have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.31, 3.151(a), 3.205, 3.216, 3.400, 3.401(b) (2012).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a September 2008 letter issued after the Veteran's claim for increased rating advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The Veteran was provided with additional notice pertaining to the effective dates of additional compensation for a dependent spouse in the October 2007 letter that notified him that he had received an increase in his PTSD disability rating.  This information was provided to the Veteran prior to the April 1, 2009 establishment of the effective date for the award of additional compensation for a dependent spouse.

However, since the outcome of the case is governed by applicable law without need for further factual inquiry, VCAA has been held not to be applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA duties do not apply in case involving appeal of denial of status as "surviving spouse" where no further factual development would be helpful to the claim).  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  The Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced even by failure to provide him a VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  In light of the foregoing, the Board finds that any error in the sequence of events or content of the notices is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis 

Any veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1) (A) (West 2002 & Supp. 2012).

The effective date for the award of additional compensation or pension for a dependent will be the latest of the following: (1) The date of claim.  This term means the following, listed in their order of applicability: (i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise, (ii) Date notice is received of the dependent's existence, if evidence is received within one year of the VA request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; and (4) Date of commencement of veteran's award.  38 C.F.R. § 3.401(b).

An award of additional compensation payable to a Veteran on account of marriage will be effective on the date of the marriage, if evidence is received within one year of the date of the event.  Otherwise, the effective date for additional compensation based on marriage will be the date that notice of the marriage was received.  38 U.S.C.A. § 5110(n); 38 C.F.R.§ 3.401(b) (1) (2012).

The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  See 38 U.S.C.A. § 501.

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  

The Veteran essentially contends that he is entitled to an effective date of December 15, 2005 (the effective date of the qualifying disability rating) for the addition of his spouse as his dependent.  Specifically, he argues that he was never informed that he needed to submit a Form 21-686c, Declaration of Status of Dependents, nor did he ever receive such a form after being notified of his increased rating.   

The Veteran submitted a VA Form 21-526, Veteran's Application for Compensation And/Or Pension, that was received on December 15, 2005, in which he applied for service connection for PTSD.  In the section of the form that asked about his marriage, the Veteran noted that he was married and living with his wife.  However, he did not submit any required proof of marriage in the form of a marriage certificate.  

The Veteran was awarded service connection and granted a 10 percent rating for PTSD in a May 2007 rating decision.  He disagreed with the assigned disability rating, and subsequently, in an October 2007 rating decision, the RO increased the Veteran's disability rating for PTSD from 10 percent to 50 percent.  The effective date of the increase was the December 15, 2005 date of receipt of the Veteran's claim.  

The Veteran was notified of the October 2007 rating decision and the effective date in a letter dated October 25, 2007.  The first page of this letter noted that he was being paid as a single Veteran with no dependents.  He was notified that veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  He was also informed that in order to file a claim to add a dependent, he should fill out a VA Form 21-686c, Declaration of Status of Dependents.  The Veteran was further informed that it was possible that he would be paid from the date of his claim if the form was received within one year of the date of the October 25, 2007 letter.  Otherwise, the Veteran was notified that he could only be paid from the date that the form was received.  

The Veteran filed a claim for increased rating for PTSD in September 2008.  However, he did not request to add his spouse as a dependent at this time.  

A VA Form 21-686c, Declaration of Status of Dependents, was received on March 23, 2009.  The Veteran established proof of marriage by enclosing a certified copy of his marriage certificate with the form.    

The Veteran was subsequently notified in an April 2009 letter that he would begin to receive additional payment for a dependent spouse on April 1, 2009, the first day of the month following the date that VA received the Veteran's dependency claim.  

As noted above, the Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  See 38 U.S.C.A. § 501.  In order to receive an additional payment for a spouse, sufficient proof of marriage is necessary.  38 C.F.R. § 3.205 (2012).  See McColley v. West, 13 Vet. App. 553, 556-557 (2000).

The Board finds that despite being notified by the RO in October 2007 about the needed evidence, the Veteran did not file his response within one year from the date that the October 2007 letter was sent to him.  Indeed, although the Veteran filed a claim for increased rating for PTSD in September 2008, which was within one year from the date of the October 2007 notification letter, he did not provide the requested information regarding his spouse at that time.  In fact, the Veteran did not submit the requisite documentation to receive additional compensation benefits based on having a dependent spouse or his Certificate of Marriage earlier than March 23, 2009.  The Veteran is not entitled to additional compensation based on having a dependent spouse because he had not provided adequate proof of marriage, as required by 38 C.F.R.§ 3.205, at a date earlier than March 23, 2009.  The Board notes that in his December 2005 original claim for service connection for PTSD, the Veteran provided information regarding his marriage.  However, he still did not provide the requisite documentation confirming his marriage earlier than March 23, 2009.  

The Board also acknowledges the Veteran's claim that he was never informed that he needed to submit a Form 21-686c, Declaration of Status of Dependents, nor did he ever receive such a form after being notified of his increased rating.  However, the October 2007 notification letter did specifically notify the Veteran that he was being paid as a single Veteran with no dependents and that in order to file a claim to add a dependent, he should fill out a VA Form 21-686c, Declaration of Status of Dependents.  The letter further informed the Veteran that it was possible that he would be paid from the date of his claim if the form was received within one year of the date of the October 25, 2007 letter, but that if the form was not received within one year of the letter, the Veteran could only be paid from the date that the form was received.  Even assuming arguendo that the VA Form 21-686c, Declaration of Status of Dependents, was not enclosed with the October 2007 notification letter, the October 2007 letter still informed the Veteran that he needed to fill out such a form in order to add his spouse as a dependent.  Therefore, the Board finds that the Veteran had actual knowledge of the requisite documentation to add his spouse as a dependent, and he could have requested a Form 21-686c to fill out if it had not been included in his October 2007 notification letter. 

The record does not contain any communication from the Veteran containing confirmation of his marriage until the receipt of the VA Form 21-686c, Declaration of Status of Dependents, on March 23, 2009.  As this in effect completed the Veteran's claim, and as this is the latest date of the four possible effective dates provided by regulation, then March 23, 2009 is the effective date.  38 C.F.R. § 3.401(b).  However, as the earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date, then the April 1, 2009 date that is currently assigned is the proper effective date.  38 C.F.R. § 3.31. 

Although the Board is sympathetic to the Veteran, the Board must apply the law as it exists, and the Board is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations, which govern benefits administered by the Secretary of VA.  See 38 U.S.C.A. § 7104(c).  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than April 1, 2009 for the addition of the Veteran's spouse as his dependent is denied.


REMAND

Additional development is needed prior to further disposition of the claim for increased rating for PTSD and the claim for TDIU prior to August 31, 2010.  

The Veteran was last afforded a VA examination for his PTSD in October 2008, over 4 years ago.  The Veteran has asserted that his condition has worsened since the previous VA examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Because there may have been a change in the Veteran's condition, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, the Board finds that the Veteran's claim for TDIU prior to August 31, 2010 is inextricably intertwined with his claim for increased rating for PTSD.  The granting of a higher disability rating for PTSD would potentially affect the issue of whether the Veteran was unemployable due to his service-connected PTSD prior to August 31, 2010.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service-connected PTSD.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The examiner must review the claims folder in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  The examiner should also determine whether the Veteran has total social and occupational impairment.  If there is not total social and occupational impairment, the examiner should indicate whether the Veteran's PTSD results in deficiencies in judgment, thinking, family relations, work, or mood.  The reasoning for any opinions given should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


